Citation Nr: 1711910	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1999 with subsequent service in the Army National Guard, to include a period of active duty from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Degenerative changes of the low back are not shown during any period of active duty or within the one year following the Veteran's release from active duty; degenerative changes of the low back are first documented many years after service separation and are not etiologically related to any period of active duty.

2.  Degenerative changes of the right hip are not shown during any period of active duty or within the one year following the Veteran's release from active duty; degenerative changes of right hip are first documented many years after service separation and are not etiologically related to any period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the electronic claims file.  The record shows that the Veteran's complete STRs could not be obtained.  Numerous attempts were made to obtain the records, which were documented in memoranda of record.  These efforts included requesting records directly from Blanchfield Army Community Hospital and Irwin Army Hospital-these facilities responded that there were no records.  See VA Memos (February 2010) (May 2011).  The originating agency notified the Veteran of the unavailability of records, afforded him an opportunity to provide the missing records, and advised him of alternative types of evidence to submit in support of his claims.  See Notice Letters (February 2010) (March 2011).  VA further afforded the Veteran appropriate VA medical examinations and obtained medical opinions in these matters, which are adequate as they are supported by complete rationales.  See generally Stefl v. Nicholson, 21 Vet.App. 102, 124-25; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

It is noted that the Veteran's appeal was remanded by the Board for additional development (i.e. a VA examination with an opinion).  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.

Service Connection

The Veteran seeks service connection for disabilities of the low back and right hip.  In his VA compensation application, he reported onset of right hip problems in July 1987; he did not report any onset date for his low back problems.  See VA Form 21-526 (December 2009).  He later reported that he was treated for right hip tendonitis at Fort Campbell in August 1989 and that he injury his lumbar spine at Fort Riley in May 1995-he reported that there were medical records available at Blanchfield and Irwin Army hospitals.  See VA Form 21-4138 (August 2010).  As indicated above, VA's attempt to obtain the records identified by the Veteran were unsuccessful and he did not provide copies of those records himself.  It is noted that in circumstances where STRs are not available, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for disability of the low back and right hip.  Degenerative changes of the low back and right hip are not shown during any period of active duty or within the one year following the Veteran's release from active duty.  Also, degenerative changes of the low back and right hip-first documented years after release from active duty in 2005-are not etiologically related to any period of active duty.

Available STRs include a December 1995 medical history with a box checked for swollen or painful joints.  The Veteran explained that he had shin splints and recent knee problems.  He denied arthritis, rheumatism, and bursitis; and he denied recurrent back pain.  The examiner commented on the joint history-addressing shin splints and the knees-no mention of the right hip or back was made by the examiner.  Clinical evaluation of the lower extremities was described as abnormal due to knee disorder-no abnormal right hip pathology was shown.  Clinical evaluation of the spine was normal.  An October 1998 clinical evaluation reflects normal findings for the lower extremities and spine-the exam summary noted normal exam and indicated that the Veteran was qualified for separation.  On the history part of that exam, although the Veteran reported swollen or painful joints, he denied recurrent back pain or any back injury, and arthritis, rheumatism, and bursitis.  Although the STRs are incomplete, the record establishes that the Veteran had subsequent service in the Army National Guard, to include a period of active duty from December 2003 to March 2005 with the physical qualifications to deploy to the Gulf War Theater of operations.

Following the Veteran's separation from active duty in March 2005, the record reflects no documented low back or right hip complaints until VA treatment in December 2009 when early degenerative changes of the lumbosacral spine and right hip are shown on x-ray.  An October 2010 VA PTSD examination reflects a history of "Hip injury in 1989 (over use from running profile for a while);" he denied any other significant medical history during Desert Storm and reported only treatment for his "feet during OEF/OIF" [Operation Enduring Freedom and Operation Iraqi Freedom].  See Medical Treatment Record - Government Facility (February 2011).

A November 2014 VA examination and medical opinion reflects that the degenerative changes shown of the Veteran's low back and right hip are less likely than not related to service, to include any in-service injury, event or illness.  The examiner discussed the Veteran's service history, to include the absence of documented findings for abnormal pathology in service, his post service history of heavy manual labor with no documented complaints until December 2009, and the Veteran's age and body-type when explaining the basis for his conclusion.  The examiner noted that:  (1) Although the Veteran stated that he developed low back pain while in the National Guard in 2002, not on active duty, he was well enough for deployment to Kuwait on active duty in 2003; and that (2) the Veteran reported manual labor following service separation in 2005 for years without treatment for pain symptoms.  The examiner concluded that it is more than likely that the Veteran's low back and hip conditions were the result of aging with wear-and-tear on his back and hip from his civilian jobs, and his body mass index in the obese range placing excessive weight on the joints based on the Veteran's medical history.

Here, the medical evidence shows no chronic low back disability during any period of active duty or a current low back disability etiologically related to a period of active duty.  Likewise, the medical evidence shows no chronic right hip disability during any period of active duty or a current right hip disability etiologically related to any period of active duty.  Also, arthritis is not shown within the one-year period following the Veteran's separation from active duty.  This evidence weighs against the claims.

The Board accepts that the Veteran is competent to report any injury, symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the Board finds that his statements concerning onset of symptoms during active duty or related to injury during active duty have diminished probative value due to an incongruity in his reporting.

With regard to the low back, the Veteran left blank on his application for VA disability compensation the box requesting information on the date of onset.  See VA Form 21-526 (December 2009).  He later reported in August 2010 that he had injured his low back in 1995.  See VA Form 21-4138 (August 2010).  He subsequently reported onset of low back symptoms in 2002 prior to his active duty period that commenced in 2003.  See VA Exam (November 2014).  When first obtaining medical treatment for his low back in December 2009, the Veteran provided no history of either injury in 1995, onset of symptoms during active duty from 2003 to 2005, or continuity of symptoms since his period of active duty ending in 2005.  Also, when discussing his various medical problems with a VA social worker in December 2009 to include joint issues related to Gulf War service, he did not mention having problems with the low back or right hip.  See Medical Treatment Record - Government Facility (March 2010).  The Board finds that it is incongruous that, in the context of supporting his claim for disability benefits to VA, the Veteran would report specific details of injury and onset of symptoms, but not when obtaining treatment in 2009.

With regard to the right hip, the Veteran reported a 1989 injury to the right hip on his VA application for disability benefits.  See VA Form 21-526 (December 2009).  Less than a year later, in August 2010, he reported onset of right hip problems in 1987. See VA Form 21-4138 (August 2010).  He subsequently reported in August 2010 a diagnosis for right hip tendonitis in 1989.  See VA Form 21-4138 (August 2010).  Again, treatment records associated with the Veteran's initial medical visits in December 2009 reflect no history of either injury or problems starting during any period of active duty or mention of the right hip when discussing his various joint problems with a VA social worker in December 2009.  See Medical Treatment Record - Government Facility (March 2010).  The Board finds that it is incongruous that, in the context of supporting his claim for disability benefits to VA, the Veteran would report specific details of injury and diagnosis, but not when obtaining treatment in 2009.

Because a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) is not shown during any period of active duty, the theory of continuity of symptomatology cannot be used to establish the claims.  See Walker supra.

However, even accepting that the Veteran had injury and/or experienced both low back and right hip pain symptoms during a period of active duty, the Board finds that he is not competent to opine that the degenerative changes shown years after his release from active duty are etiologically related to injury, symptoms, or diagnoses rendered during that time.  This is because the Veteran lacks the requisite medical expertise and the inability to render a nexus opinion based on personal observation.  As such, the Board finds that a non-expert medical opinion has no probative value in this matter.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board observes that the Veteran has not provided a favorable medical opinion in these matters to weigh against the other evidence of record.
The Board assigns greater probative value to the available STRs that essentially show no abnormal pathology of the low back or right hip, and the negative September 2014 VA medical opinions.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated medical opinion many years later.  STRs are highly probative as they reflect the Veteran's physical health during his active duty-although the Board is cognizant that those STRs for the Veterans active duty from 2003 to 2005 are missing.  The September 2014 VA medical opinions are also probative as they were prepared by a skilled, neutral, medical professional after review of the claims file and obtaining a thorough history from the Veteran-and because the opinions are supported by a complete rationale.

Therefore, although a low back and right hip disability is shown years after the Veteran's release from active duty, competent evidence has not been presented linking either low back or right hip disability to disease or injury incurred during any period of active duty.  Also, arthritis is not shown within the initial one-year period following the Veteran's release from active duty.

The available medical evidence coupled with the years intervening the Veteran's release from active duty in 2005 and the first documented complaints or findings weigh against the claims.

On balance, the weight of the evidence is against the claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.  Accordingly, the claims are denied.



ORDER

Service connection for a low back disability is denied.

Service connection for a right hip disability is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


